NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 

 

                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                  Submitted March 5, 2019* 
                                   Decided March 5, 2019 
                                                
                                            Before 
                                                 
                              MICHAEL S. KANNE, Circuit Judge 
                               
                              ILANA DIAMOND ROVNER, Circuit Judge 
                               
                              DAVID F. HAMILTON, Circuit Judge 
 

No. 18‐2322 
 
ALFREDO MOLINA‐GARCIA,                              Appeal from the United States District   
      Plaintiff‐Appellant,                          Court for the Northern District of Illinois, 
                                                    Eastern Division. 
      v.                                             
                                                    No. 18 C 1394 
ZACHARY T. FARDON and                                
CHRISTOPHER J. STETLER,                             Charles R. Norgle,   
      Defendants‐Appellees.                         Judge. 


                                          O R D E R 

      Alfredo Molina‐Garcia appeals the dismissal of his suit alleging that two 
prosecutors maliciously prosecuted and then falsely imprisoned him for five years. 
Because the district court correctly dismissed the suit as untimely, we affirm.   
 
                                                 
            * The defendants were not served in the district court and are not participating in 

this appeal in their individual capacities. The United States filed a brief for the 
defendants in their official capacities only. We have agreed to decide this case without 
oral argument because the briefs and record adequately present the facts and legal 
arguments, and argument would not significantly aid us. See FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2322                                                                            Page  2 
 
            In 2010, Molina‐Garcia was arrested and detained on drug‐trafficking charges. 
Molina‐Garcia says that, during his detention, he was denied medical care for a 
“prostate problem” until 2013, when he underwent an unsuccessful surgery. In 
December 2015—after Molina‐Garcia had been detained for five years—the government 
moved to dismiss the charges against him. The following month, he was transferred 
from the federal jail to an immigration detention center. He was released from 
immigration custody in August 2016. 
 
            In February 2018, Molina‐Garcia sued Zachary Fardon (the former U.S. Attorney 
for the Northern District of Illinois) and Christopher Stetler (an Assistant U.S. Attorney) 
in their individual and official capacities, bringing claims for false imprisonment, 
malicious prosecution, and medical malpractice. 
 
            The district court—noting that Molina‐Garcia had not invoked the Federal Tort 
Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2674, or named the United States as a party 
defendant—construed the complaint as a Bivens action against the officers in their 
individual capacities only. See Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). 
Because Molina‐Garcia filed suit more than two years after his release from custody on 
the dismissed charges, the court ordered him to show cause why the complaint should 
not be dismissed as time‐barred. See Delgado‐Brunet v. Clark, 93 F.3d 339, 342 (7th Cir. 
1996) (statute of limitations for Bivens actions in Illinois is two years). Molina‐Garcia 
responded that he was not released from immigration custody until August 2016; he 
feared that filing suit earlier would adversely affect his application for a work permit; 
and he lacked resources and knowledge of the law. Finding those explanations 
insufficient to merit equitable tolling, the court dismissed the suit as untimely. 
             
            We pause to clarify the nature of Molina‐Garcia’s claims and the scope of this 
appeal. Although the district court construed his suit as a Bivens action, Molina‐Garcia 
does not develop any appellate arguments about (or even mention) his claims against 
the prosecutors in their individual capacities. It thus appears that he no longer wishes to 
pursue a Bivens action. See Ienco v. Angarone, 429 F.3d 680, 685 (7th Cir. 2005).1   
                                                 
            1  Even if Molina‐Garcia had pursued his Bivens claims on appeal, the district 

court properly dismissed them: “Prosecutors are absolutely immune for actions they 
undertake in their capacities as prosecutors, even including malicious prosecution 
unsupported by probable cause.” Archer v. Chisholm, 870 F.3d 603, 612 (7th Cir. 2017) 
(citing Imbler v. Pachtman, 424 U.S. 409, 427 (1976)). And because “a Bivens claim is 
brought against the individual official for his or her own acts, not the acts of others,” 
No. 18‐2322                                                                              Page  3 
 
Molina‐Garcia focuses his brief on his official‐capacity claims, which, for purposes of 
this order, we will treat has having been brought against the United States under the 
FTCA. See Kentucky v. Graham, 473 U.S. 159, 166 (1985). The district court considered 
construing these claims in this manner but declined to do so because Molina‐Garcia 
failed to name the United States as a defendant in the complaint. However, this 
pleading error is not necessarily fatal to his federal tort claims. See, e.g., 28 U.S.C.   
§ 2679(d)(1) (requiring substitution of United States as defendant if government certifies 
that its employee was acting within scope of employment when alleged tort occurred).2 
             
            Molina‐Garcia first argues that the two‐year limitations period for his 
malicious‐prosecution and false‐imprisonment claims should have started running 
upon his release from immigration custody in August 2016 because the indictment and 
federal incarceration “clearly led to the immigration detention.” But any causal 
connection between these events is irrelevant for claim‐accrual purposes. To the extent 
Molina‐Garcia alleges that he was detained on drug charges without probable cause, his 
claims accrued on January 11, 2016, upon his release from custody on those charges.   
See Manuel v. City of Joliet, 903 F.3d 667, 669–70 (7th Cir. 2018); see also Alexander v. United 
States, 721 F.3d 418, 425 (7th Cir. 2013) (noting that federal claim‐accrual rules, including 
the continuing‐violation doctrine, apply in FTCA suits). Molina‐Garcia’s detention 
beyond that date was not for the dismissed drug charges but for immigration purposes, 
and he does not allege that the immigration detention itself was unlawful. 
             
            Molina‐Garcia also argues that, even if the claims accrued in January 2016, the 
seven months he spent in immigration custody should be equitably tolled because 
during that time, he had no access “to any legal materials whatsoever.” But he 
misconstrues the equitable‐tolling doctrine. For equitable tolling to apply, he must show 
that some “extraordinary circumstance” prevented him from filing suit and that he had 
been pursuing his rights diligently. See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005);   
see also United States v. Kwai Fun Wong, 135 S. Ct. 1625, 1638 (2015) (equitable tolling is 
available in FTCA suits). Molina‐Garcia has shown neither. First, incarceration, lack of 
                                                 
Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017), the prosecutors may not be held personally 
liable for the medical care that Molina‐Garcia received during his pretrial detention. 
            2  Molina‐Garcia also did not state whether he presented his claims to the 

appropriate federal agency within two years after their accrual, see 28 U.S.C. §§ 2401(b), 
2675(a), but this omission is not dispositive either. See Watkins v. United States, 854 F.3d 
947, 948–49 (7th Cir. 2017) (discussing FTCA’s “savings clause,” 28 U.S.C. § 2679(d)(5), 
which allows unexhausted claims to proceed in limited circumstances). 
No. 18‐2322                                                                              Page  4 
 
resources, and ignorance of the law are not “extraordinary circumstances” that merit 
equitable tolling. See, e.g., Bryant v. City of Chicago, 746 F.3d 239, 242 (7th Cir. 2014); 
Tucker v. Kingston, 538 F.3d 732, 734–35 (7th Cir. 2008). Second, regarding diligence, 
even if Molina‐Garcia was prevented from filing a claim during his seven months in 
immigration detention, he never justified his failure to file suit within the ensuing 
seventeen months. See Rosado v. Gonzalez, 832 F.3d 714, 717 (7th Cir. 2016); Cada v. Baxter 
Healthcare Corp., 920 F.2d 446, 452–53 (7th Cir. 1990). Indeed, he concedes that he had 
“the means and the time” upon his release to research and submit a timely claim; he just 
failed to do so.3 
         
        Because the district court did not abuse its discretion in refusing to equitably toll 
the statute of limitations, the judgment is AFFIRMED. 




                                                 
            3  Molina‐Garcia does not mention his medical‐malpractice claim on appeal, but 

it too would be untimely. This claim accrued, at the latest, in May 2013, after the 
surgery that allegedly caused his ongoing injuries. See United States v. Kubrick, 444 U.S. 
111, 120 (1979). The two‐year limitations period thus expired in May 2015, nearly three 
years before he filed suit (and well before he was placed in immigration detention).